DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 1-10, the word “data” should be treated as a plural, and it should be replaced by the word “datum” when the context demands a singular. The corresponding amendments should be made to correct the grammar errors. Some of the examples are:
In claims 1 and 10, the phrase “evaluation data that is the operation data to be evaluated” should be amended to “evaluation data that are the operation data to be evaluated”;
In claim 2, the phrase “the reference data is corrected’ should be amended to “the reference data are corrected”;
In claim 4, the phrase “representative evaluation data of the evaluation data” should be amended to “a representative evaluation datum of the evaluation data”; The sentence “when it is determined that the evaluation data is improved in performance, the reference data is updated using the representative evaluation data as a new reference value” should be amended to “when it is determined that the evaluation data are improved in performance, the reference data are updated using the representative evaluation datum as a new reference value”;
In claim 5, the phrase “a representative evaluation data” should be amended to “a representative evaluation datum”; the sentence “rather than a reference value in the operating condition of the evaluation data estimated from a combination of the operating condition composing the reference data and a reference value” should be amended to “rather than [[a]] the reference value in the operating condition of the evaluation data estimated from a combination of the operating conditions composing the reference data and [[a]] the reference value”;
In claim 8, the phrase “the reference data is updated” should be amended to “the reference data are updated”;
In claims 1 and 10, the phrase “indicating performance corresponding to each operating condition of the air conditioner” should be amended to “indicating a performance corresponding to each operating condition of the air conditioner”.
Claims 1 and 10 recite a limitation “diagnoses a performance of the air conditioner”. Since the word “performance” has been introduced beforehand, the limitation should be amended to “diagnoses [[a]] the performance of the air conditioner”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite a limitation “evaluation data that is operation data to be evaluated” which introduces ambiguity. It is unclear if the recited “operation data” refer to the “operation data” recited beforehand, or refer to new operation data. For continuing examination purpose, this limitation has been construed as "evaluation data that is the operation data to be evaluated”. Claims 2-9 depend on claim 1 and have inherited the deficiency, and therefore they are rejected for the same reason.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 7 depends on claim 1. Claim 1 recites the limitation of "a performance diagnosis device for an air conditioner that includes a data collection unit that collects and records operation data of the air conditioner", which is equivalent to the limitation of claim 7 which recites "the performance diagnosis device for an air conditioner according to claim 1, further comprising a data collection unit that collects and records the operation data". 	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“data collection unit”, “reference data creation unit”, “performance evaluation unit” and “reference data update unit” in claim 1;
“reference data update unit” in claims 3, 4 and 5;
“data collection unit” in claim 7;
“display unit” and “reference data update unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites limitations “uses the operation data and the model database to obtain reference data that are a combination of a plurality of operating conditions and a reference value”, “compares the reference data and evaluation data that are the operation data to be evaluated, and evaluates the performance of the air conditioner” and “compares the reference data and the evaluation data when the operating conditions match with each other, and updates the reference data in a predetermined case”. All these limitations can be done by mental processes and are directed to abstract idea. A human being can, by performing the operations in the mind, obtain/calculate reference data, compare the reference data with the evaluation data to evaluate the performance of an air conditioner, and update the reference data. Nothing in the claim precludes these operations from being practically performed in a human mind. Claim 1 also recites “a reference data creation unit”, “a performance evaluation unit” and “a reference data update unit”, which, as shown in FIG. 1 of Applicant’ disclosure, are included in the memory device 10. In the broadest reasonable interpretation, these recited “unit” are just software codes stored in the memory device and do not integrate the abstract idea into a practical application. Claim 1 also recites “model database” which are a group of data and do not integrate the abstract idea into a practical application. Claim 1 also recites additional limitation “air conditioner” and “a data collection unit that collects and records operation data of the air conditioner”, which are recited at a high level of generality and amounts to mere generic air conditioner and mere data collection and recording using generic data collection module. This additional limitations are a form of insignificant extra-solution activity, and do not impose any meaningful limits on practicing the abstract idea. The additional limitations, when considered separately or in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.

Claim 2 depends on claim 1. Claim 2 recites additional limitation “the reference data are corrected for the model database so as to correspond to the operation data”, which can be done by mental process and is directed to abstract idea. A human being can, by performing the operation in the mind, correct the reference data. Therefore, claim 2 is not patent eligible. 
Claim 3 depends on claim 1. Claim 3 recites additional limitation “when the operating condition of the evaluation data does not match the operating condition composing the reference data, the reference data update unit updates the reference data by adding the evaluation data to the reference data”, which can be done by mental process and is directed to abstract idea. A human being can, by performing the operation in the mind, determine if operating conditions match, and add the evaluation data to the reference data accordingly. Therefore, claim 3 is not patent eligible. 
Claim 4 depends on claim 1. Claim 4 recites additional limitations “when the operating condition of the evaluation data matches the operating condition of the reference data, the reference data update unit compares the reference value of the reference data with a representative evaluation datum of the evaluation data, and when it is determined that the evaluation data are improved in performance, the reference data are updated using the representative evaluation datum as a new reference value”. These limitations can be done by mental processes and are directed to abstract idea. A human being can, by performing the operation in the mind, compare the reference value with the evaluation data, and update the reference data after determining the evaluation data have better performance. Therefore, claim 4 is not patent eligible. 
Claim 5 depends on claim 1. Claim 5 recites additional limitations “when the operating condition of the evaluation data does not match the operating condition of the reference data, the reference data update unit updates the reference data by adding the evaluation data to the reference data only when it is determined that a representative evaluation datum of the evaluation data is improved in performance rather than the reference value in the operating condition of the evaluation data estimated from a combination of the operating conditions composing the reference data and the reference value.”. These limitations can be done by mental processes and are directed to abstract idea. A human being can, by performing the operation in the mind, update the reference data after determining the operating conditions don’t match and the evaluation data have better performance. Therefore, claim 5 is not patent eligible. 
Claim 6 depends on claim 1. Claim 6 recites additional limitation “the model database is a data group covering operating conditions satisfying specifications of the air conditioner”, which is related to a more detail description of the database and does not integrate the abstract idea into a practical application. Therefore, claim 6 is not patent eligible. 
Claim 7 depends on claim 1. Claim 7 recites limitations which have been recited in claim 1. Therefore, claim 7 is not patent eligible. 
Claim 8 depends on claim 1. Claim 8 recites additional limitation “a display unit, wherein the display unit has a function of displaying the reference data and the evaluation data in a comparable manner, and when the reference data are updated by the reference data update unit, the reference data before and after the update, and the evaluation data are displayed”, which is recited at a high level of generality and amounts to mere display data using a generic display unit. This additional limitation is a form of insignificant extra-solution activity, and does not impose any meaningful limits on practicing the abstract idea. The additional limitations, when considered separately or in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 8 is not patent eligible.
Claim 9 depends on claim 1. Claim 6 recites additional limitation “the reference value is a coefficient of performance or an LTD”, which is related to a more detail description of the reference value and does not integrate the abstract idea into a practical application. Therefore, claim 9 is not patent eligible. 
Claim 10 recites limitations “obtaining reference data that are a combination of a plurality of operating conditions and a reference value using the operation data and the model database; comparing the reference data and evaluation data that are the operation data to be evaluated, and evaluating the performance of the air conditioner; and comparing the reference data and the evaluation data when the operating conditions match with each other, and updating the reference data in a predetermined case”. All these limitations can be done by mental processes and are directed to abstract idea. A human being can, by performing the operations in the mind, obtain/calculate reference data, compare the reference data with the evaluation data to evaluate the performance of an air conditioner, and update the reference data. Nothing in the claim precludes these operations from being practically performed in a human mind. Claim 10 also recites “model database” which are a group of data and do not integrate the abstract idea into a practical application. Claim 10 also recites additional limitation “air conditioner” and  “collecting and recording operation data of an air conditioner”, which ire recited at a high level of generality and amounts to mere generic air conditioner and mere data collection and recording using generic data collection module. This additional limitations are a form of insignificant extra-solution activity, and do not impose any meaningful limits on practicing the abstract idea. The additional limitations, when considered separately or in combination, are well-understood, routine and conventional activities in the field and do not add inventive concept into the claim. Therefore, claim 10 is not patent eligible.
To overcome the 101 rejections, a limitation “wherein a maintenance for the air conditioner is conducted based on a result of the diagnosing the performance of the air conditioner”, is recommend to be added in the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yasuhiro (JP 2011012839 A, provided in the IDS form, hereinafter as “Yasuhiro”).
Regarding claim 1, Yasuhiro teaches:
A performance diagnosis device for an air conditioner that includes a data collection unit that collects and records operation data of the air conditioner (FIG.s 1, 2 and [0095, 0105, 0120]: sensors S measure operation data of the air conditioning system and send them to management device 5, i.e., Yasuhiro teaches there is a data collection unit that collects and records operation data of the air conditioner), and a model database that is a data group indicating performance corresponding to each operating condition of the air conditioner (FIG. 4 and [0109]: a model database, i.e., the table D(s), includes data indicating performance corresponding to each operating condition), and diagnoses the performance of the air conditioner (FIG. 2 and [0107]:the performance evaluating means 5E in FIG. 2 evaluates and diagnoses the performance of the air conditioner), comprising:
a reference data creation unit that uses the operation data and the model database to obtain reference data that are combinations of a plurality of operating conditions and a reference value ([0181]: operation condition data Q, tow and the model database/(data table D(s)) are used to obtain reference data which are combinations of a reference value Es and the operation conditions. Inherently there is a reference data creation unit which conducts this operation);
a performance evaluation unit that compares the reference data and evaluation data that are the operation data to be evaluated, and evaluates the performance of the air conditioner (FIG.s 12, 13 and [0169, 0170, 0173 ]: the performance evaluation unit 5E compares the reference data Es and evaluation data E based on the measured operation data, to evaluate the performance of the air conditioner); and
a reference data update unit that compares the reference data and the evaluation data when the operating conditions match with each other, and updates the reference data in a predetermined case ([0114, 0115]: the reference data based on table D(S) are compared with the measured evaluation data for the same operating conditions, and the table D(s) is updated based on the difference, hence the reference data are also updated, by inherently a reference data update unit).
Yasuhiro teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    660
    427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    253
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    341
    369
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    182
    379
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    192
    393
    media_image5.png
    Greyscale

[0095] FIG. 1 shows a cold heat source system used in an air conditioning system, which includes a plurality of refrigerating machines R which are capable of regulating an output of cooling a heating medium C (in this example, cold water) as a heat source machine, and a cooling tower CT is individually connected to each refrigerating machine R via a cooling water circulation path 1. Further, these refrigerating machines R include different kinds of refrigerating machines which have different capacities, performances, types, and structures.
[0105] As the sensor S which measures the status values i, such as flow rate of each part of a system, temperature, and a pressure, they are the heat carrier sending-out flow rate of each primary pump PA besides above flow rate sensor Sf and the pressure sensor Sp, heat carrier send out pressure, the entrance heating medium temperature of each freezer R, exit heating medium temperature, entrance circulating water temperature, and exit circulating water temperature, A sensor for measuring an inlet heat medium temperature, an outlet heat medium temperature, an inlet refrigerant pressure, an outlet heat refrigerant pressure, a cooling water supply flow rate of each cooling water pump PC, an inlet cooling water temperature of each cooling tower CT, an outlet cooling water temperature, and the like is provided, and a sensor for
measuring the temperature, humidity, and the like of the outside air is provided.
[0107] As shown in FIG. 2, the system management apparatus 5 includes a computer system including an *, an input / output unit 5a, an operation unit 5b, and a storage unit 5c. Functionally, it functions as the data table creating means 5A, the load predicting means 5B, the refrigerator selecting means 5C, the optimum control amount setting means 5D, and the performance evaluating means 5E by executing the program stored in the storage section 5c.
[0109] The system management device 5 executes the following steps a1 to a3 as the data table creating means 5 A. Based on the characteristic information (catalogue data about correlation of flow rate, the head, power consumption, efficiency, etc. if it is fixed characteristic information and says with a pump, etc.) of the configuration equipment in the object heat source system stored in the a1. Storage part 5c, the simulation of the operation of an object heat source system is carried out, A combination of a heat load Q (= Σ q), which is an operating condition of a target heat source system, an outside air wet-bulb temperature tow, which is an
operating condition, and an operation refrigerator R, which will be described later, is described. An "optimum control data table D (S)" as shown in FIG. 4 is automatically created in which 3 persons with the refrigerating machine combination number K are used as the independent variables (search key), and the control variables such as the flow rate, the pressure, and the temperature of each device, and the consumed power consumption are set as dependent variables d 1 to dn (data).
[0114] It corresponds to the error which results from long term deterioration of each apparatus etc. occurring about a2. each dependent variable d1-dn to the data value (write-in value) on the optimum control data table D (S), On the basis of the state value I of each system part measured by each sensor S and the state value I (control quantity) of each part of the system grasped by the system control device 6, an optimum control data table D (S) is updated at any time according to the system state at that time.
[0115] That is, the data value obtained by the optimization simulation based on the characteristic information of each device ; An optimum control data table D (S) is successively automatically corrected based on a difference from a data value (I. e., a data value changed due to secular deterioration of each device or the like) obtained by an actual operation of a target heat source system for controlling each device by a system control device 6 using an optimum control data table D (S).
[0120] The system management device 5 executes the following steps b 1 and b 2 as the load prediction means 5 B. Based on the past and current data of the thermal load Q (= Σ q) of the target heat source system calculated on the basis of the measured value of the sensor S, the future thermal load Q is predicted using a predetermined predictive model based on various data concerning the thermal load Q, such as the past and current meteorological data obtained from the outside, the future meteorological forecast data, and the like, and the future thermal load Q is predicted using a predetermined predictive model (1).
[0169] The system management device 5 executes the following steps 1 to 9 as the performance evaluation means 5E. (Refer to Fig.11). 1. an initial set operation period L (for example, an initial 1 years or 2 years) after construction of a target heat source system set by a system administrator or the like ; The target heat source system is under the same operating condition as the operating condition at each time point in the actual operation of the target heat source system (in this case, the actual operation for the normal operation for supplying the cooling heat medium C by the refrigerator R to the load equipment U) is performed. Based on the characteristic information of each of the constituent devices stored in the storage unit 5c, a
predetermined type of performance evaluation value (I. e., a catalog value performance evaluation value) at each time point at the time of the virtual operation (that is, the operation simulation) is calculated.
[0170] In this embodiment, it is assumed that power consumption (power consumption) of
the entire target heat source system is adopted as the predetermined type of performance evaluation value.
[0173] A graph (dash-dotted line) showing a change with time of the calculated consumption power Es in the virtual operation as the data for evaluating the performance of the "same system virtual operation reference" based on the calculated consumption power Es at each time point in the virtual operation of the target heat source system and the measured consumption power at each time point in the actual operation. A trend graph data TgA shown in FIG. 12 showing that a graph (solid line) showing a change with time of measured consumption power E in actual operation is displayed in a state of being able to be compared on a common time axis is prepared in an electronic file format, and a monitor display or a printout is obtained by imaging the trend graph data TgA.
[0181] In the calculation of the consumed power Es in this virtual operation, as described above, the operating condition Q, tow and the operation refrigerator combination K at each time point in actual operation of the target heat source system are collated with the first optimum control data table D (S), and the consumed power of each device in the corresponding data value is read out.

Regarding claim 2, Yasuhiro teaches all the limitations of claim 1.
Yasuhiro further teaches:
the reference data are corrected for the model database so as to correspond to the operation data ([0114, 0115]: “An optimum control data table D (S) is successively automatically corrected based on a difference from a data value (I. e., a data value changed due to secular deterioration of each device or the like) obtained by an actual operation of a target heat source system for controlling each device by a system control device 6 using an optimum control data table D (S)”. Yasuhiro teaches the reference data based on table D(S) are compared with the measured operation data, and the table D(s) is updated/corrected based on the difference, hence the reference data are also updated corresponding to the operation data).

Regarding claim 3, Yasuhiro teaches all the limitations of claim 1.
Yasuhiro further teaches:
when the operating condition of the evaluation data does not match the operating condition composing the reference data, the reference data update unit updates the reference data by adding the evaluation data to the reference data ([0180]: “When there is no corresponding operation data dd in which the recording operation conditions Q, Tow and the operation refrigerator combination K match the operation conditions Q, Tow and the operation refrigerator combination K in the actual operation of the target heat source system in the accumulation operation data dd, the temporary process is similar to the initial setting operation period L for the data deficiency portion. The power consumption Es (catalog value consumption power) at each time point when the target heat source system is virtually operated based on the characteristic information of each device is calculated under the same operating condition as that at each time point in actual operation of the target heat source system”; And [0181]: “In the calculation of the consumed power Es in this virtual operation, as described above, the operating condition Q, tow and the operation refrigerator combination K at each time point in actual operation of the target heat source system are collated with the first optimum control data table D (S), and the consumed power of each device in the corresponding data value is read out”. All these teach that when there is no reference data corresponding to a measured operation condition, the reference data corresponding to the operation condition is calculated and updated by adding the operation data).

Regarding claim 6, Yasuhiro teaches all the limitations of claim 1.
Yasuhiro further teaches:
the model database is a data group covering operating conditions satisfying specifications of the air conditioner (FIG. 4 and [0109]: the model database, i.e., the table D(s), is a data group includes operating conditions under which the air conditioner works to meet specifications).

Regarding claim 7, Yasuhiro teaches all the limitations of claim 1.
Yasuhiro teaches:
a data collection unit that collects and records the operation data (as recited in the rejection of claim 1, Yasuhiro teaches in FIG.s 1, 2 and [0095, 0105, 0120]: sensors S measure operation data of the air conditioning system and send them to management device 5, i.e., Yasuhiro teaches there is a data collection unit that collects and records operation data of the air conditioner).

Regarding claim 8, Yasuhiro teaches all the limitations of claim 1.
Yasuhiro further teaches:
The performance diagnosis device further comprising a display unit ([0173]: “a monitor display or a printout is obtained by imaging the trend graph data TgA”. This teaches the performance diagnosis device further comprises a monitor display unit),
wherein the display unit has a function of displaying the reference data and the evaluation data in a comparable manner, and when the reference data are updated by the reference data update unit, the reference data before and after the update, and the evaluation data are displayed (FIG. 12 and [0173]: the monitor displays the reference data Es and the evaluation data E in a comparable manner, and the reference data Es before and after the update/change are displayed as shown in FIG. 12).

Claim 10 recites a method comprising operation steps conducted by the performance diagnosis device in claim 1 with patentably the same limitations. Therefore, claim 10 is rejected for the same reason recited in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Kernwein (US 2015/0097626 A1, hereinafter as “Kernwein”). 
Regarding claim 4, Yasuhiro teaches all the limitations of claim 1.
Yasuhiro further teaches:
when the operating condition of the evaluation data matches the operating condition of the reference data, the reference data update unit compares the reference value of the reference data with a representative evaluation datum of the evaluation data ([0115]: “An optimum control data table D (S) is successively automatically corrected based on a difference from a data value (I. e., a data value changed due to secular deterioration of each device or the like) obtained by an actual operation of a target heat source system …”. This teaches to compare the reference value to the measured evaluation data with same/matched operating conditions. Applicant has not given a definition for the phrase “a representative evaluation datum”. In the broadest reasonable interpretation, “a representative evaluation datum” can be the evaluation datum itself. Therefore, Yasuhiro teaches in [0115] to compare the reference value of the reference data with a representative evaluation datum of the evaluation data). 
Yasuhiro teaches all the limitations except that when it is determined that the evaluation data are improved in performance, the reference data are updated using the representative evaluation datum as a new reference value.
However, Kernwein teaches in an analogous art: 
when it is determined that the evaluation data are improved in performance, the reference data are updated using the evaluation datum as a new reference value (Kernwein teaches in claim 1: “if … the measured value of the frequency-dependent variable is better than the reference value, the measured value is stored as the new reference value …”. This teaches the measured evaluation data which has improved performance is set as a new reference value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuhiro based on the teaching of Kernwein, to make the performance diagnosis device wherein when it is determined that the evaluation data are improved in performance, the reference data are updated using the representative evaluation datum as a new reference value. One of ordinary skill in the art would have been motivated to do this modification in order to “ensure efficient operation”, as Kernwein teaches in [0004].

Regarding claim 5, Yasuhiro teaches all the limitations of claim 1.
Yasuhiro further teaches:
when the operating condition of the evaluation data does not match the operating condition of the reference data, the reference data update unit updates the reference data by adding the evaluation data to the reference data ([0180]: “When there is no corresponding operation data dd in which the recording operation conditions Q, Tow and the operation refrigerator combination K match the operation conditions Q, Tow and the operation refrigerator combination K in the actual operation of the target heat source system in the accumulation operation data dd, the temporary process is similar to the initial setting operation period L for the data deficiency portion. The power consumption Es (catalog value consumption power) at each time point when the target heat source system is virtually operated based on the characteristic information of each device is calculated under the same operating condition as that at each time point in actual operation of the target heat source system”; And [0181]: “In the calculation of the consumed power Es in this virtual operation, as described above, the operating condition Q, tow and the operation refrigerator combination K at each time point in actual operation of the target heat source system are collated with the first optimum control data table D (S), and the consumed power of each device in the corresponding data value is read out”. All these teach that then there is no reference data corresponding to a measured operation condition, the reference data corresponding to the operation condition is calculated and updated by adding the operation data). 
Yasuhiro teaches all the limitations except that the reference data update unit updates the reference data by adding the evaluation data to the reference data only when it is determined that a representative evaluation datum of the evaluation data is improved in performance rather than the reference value in the operating condition of the evaluation data estimated from a combination of the operating conditions composing the reference data and the reference value.
However, Kernwein teaches in an analogous art: 
updates the reference data by adding the evaluation data to the reference data only when it is determined that the evaluation data is improved in performance rather than the reference value (Kernwein teaches in claim 1: “if … the measured value of the frequency-dependent variable is better than the reference value, the measured value is stored as the new reference value …”. This teaches the measured evaluation data which has improved performance is stored as a new reference value).
Since Applicant has not given a definition for the phrase “a representative evaluation datum”. In the broadest reasonable interpretation, “a representative evaluation datum” can be the evaluation datum itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuhiro based on the teaching of Kernwein, to make the performance diagnosis device wherein the reference data update unit updates the reference data by adding the evaluation data to the reference data only when it is determined that a representative evaluation datum of the evaluation data is improved in performance rather than the reference value in the operating condition of the evaluation data estimated from a combination of the operating conditions composing the reference data and the reference value. One of ordinary skill in the art would have been motivated to do this modification in order to “ensure efficient operation”, as Kernwein teaches in [0004].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of JUNG (US 2018/0283722 A1, hereinafter as “JUNG”). 
Regarding claim 9, Yasuhiro teaches all the limitations of claim 1, but does not teach the reference value is a coefficient of performance or an LTD.
However, JUNG teaches in an analogous art: 
the reference value is a coefficient of performance ([0105]: “The COP (Coefficient of Performance) is a coefficient of performance of a refrigerator and is an index for evaluating the power energy used in a refrigerator or heat pump system”) or an LTD.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuhiro based on the teaching of JUNG, to make the performance diagnosis device for an air conditioner wherein the reference value is a coefficient of performance or an LTD. One of ordinary skill in the art would have been motivated to do this modification since it can help “determine efficiency” of the air conditioner, as JUNG teaches in [0105]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Noboa (US 2012/0259583 A1): teaches in [0105] to update a model to better predict power consumption of a HVAC system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES CAI/Examiner, Art Unit 2115